Ford, Judge:
The suit listed above has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by the above parties, subject to the approval of the Court as follows:
1. That the above Protest involves certain items marked “A” and initialed AJL by Examiner A. J. Lavoie on the invoices which describe said items as Rotavator Models Gem V 24" and Bantam III 14".
2. That said items were entered through the port of Minneapolis, Minnesota, and were classified under the provision for machines, not specially provided for, in paragraph 372 of the Tariff Act of 1930, and assessed with duty at the then current rate of liy2 per cent ad valorem under that paragraph as modified.
3. That said classification was protested under date of May 16, 1963 on the ground that said items were properly classifiable as agricultural implements, not specially provided for in paragraph 1604 of the Tariff Act of 1930 and entitled to free entry.
4. That said protest was timely filed.
5. That the chief use of said items at the time of importation was in agricultural pursuits.
6. That the protest is submitted for decision on this stipulation.
IT IS SO STIPULATED.
Upon the established facts as stipulated, we find and hold the items of merchandise marked “A” and initialed AJL on the invoices by the designated examiner to be entitled to entry free of duty as agricultural implements, not specially provided for, under paragraph 1604 of the Tariff Act of 1930.
To the extent indicated, the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.